Case 1:19-md-02915-AJT-JFA Document 642 Filed 06/25/20 Page 1 of 5 PageID# 7476



                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

 IN RE: CAPITAL ONE CONSUMER               )
 DATA SECURITY BREACH LITIGATION           )                    MDL No. 1:19md2915 (AJT/JFA)
 __________________________________________)

 This Document Relates to CONSUMER Cases
 __________________________________________

              JOINT NOTICE REGARDING RESOLUTION OF CAPITAL ONE’S
            MOTION TO COMPEL PRODUCTION OF FACT SHEETS [DKT. NO. 599]

            Defendants Capital One Financial Corporation, Capital One Bank (USA), and Capital One,

 National Association (collectively, “Capital One”) and Plaintiffs’ Co-Lead Counsel (collectively

 the “Parties”) jointly submit this notice alerting the Court that the Parties have resolved the issues

 contained in Capital One’s Motion to Compel Production of Fact Sheets [Dkt. No. 599] by

 agreeing (1) that each plaintiff in the various member cases in the MDL who has not already done

 so must provide a response to the Fact Sheets to Capital One by July 10, 2020, (2) Capital One

 reserves the right to move to dismiss with prejudice any plaintiff in the various member cases who

 does not provide a Fact Sheet by that date, and (3) Plaintiffs reserve the right to oppose Capital

 One’s motion to dismiss at that time.

            Accordingly, the Parties request that the Court enter the attached Order directing that all

 remaining responses to Capital One’s Fact Sheets are due by July 10, 2020, denying Capital One’s

 Motion to Compel Production of Fact Sheets [Dkt. No. 599] as moot, and removing the hearing

 on the motion to compel set for June 26, 2020 from its docket.

            The Parties further wish to clarify the record about the meet and confer process that

 preceded Capital One’s Motion to Compel. Co-Lead Plaintiffs’ Counsel acknowledges that the

 characterization of the meet and confer process in footnote 2 of the Plaintiffs’ Opposition to Capital

 One’s Motion [Dkt. 635] may have been based on a misunderstanding between the conferring


 550615.1
Case 1:19-md-02915-AJT-JFA Document 642 Filed 06/25/20 Page 2 of 5 PageID# 7477



 Parties.      During a subsequent meet and confer, counsel for the Parties clarified the

 misunderstanding and discussed ways to avoid such misunderstandings in the future.

            For the reasons stated above, the Parties request that the Court enter the attached Order

 memorializing their agreement, denying Capital One’s Motion to Compel Production of Fact

 Sheets [Dkt. No. 599] as moot, and removing the hearing set for June 26, 2020 from the docket.

 Dated: June 25, 2020                                   Respectfully Submitted,

                                                        /s/
                                                        David L. Balser (pro hac vice)
                                                        S. Stewart Haskins II (pro hac vice)
                                                        John C. Toro (pro hac vice)
                                                        Kevin J. O’Brien (VSB No. 78886)
                                                        Robert D. Griest (pro hac vice)
                                                        KING & SPALDING LLP
                                                        1180 Peachtree Street, N.E.
                                                        Atlanta, Georgia 30309
                                                        Tel.: (404) 572-4600
                                                        Fax: (404) 572-5140
                                                        dbalser@kslaw.com
                                                        shaskins@kslaw.com
                                                        jtoro@kslaw.com
                                                        kobrien@kslaw.com
                                                        rgriest@kslaw.com

                                                        Defendants’ Lead Counsel


                                                        Robert A. Angle (VSB No. 37691)
                                                        Tim St. George (VSB No. 77349)
                                                        Jon S. Hubbard (VSB No. 71089)
                                                        Harrison Scott Kelly (VSB No. 80546)
                                                        TROUTMAN SANDERS LLP
                                                        1001 Haxall Point
                                                        Richmond, VA 23219
                                                        Tel.: (804) 697-1200
                                                        Fax: (804) 697-1339
                                                        robert.angle@troutman.com
                                                        jon.hubbard@troutman.com
                                                        scott.kelly@troutman.com
                                                        timothy.st.george@troutman.com




 550615.1                                           2
Case 1:19-md-02915-AJT-JFA Document 642 Filed 06/25/20 Page 3 of 5 PageID# 7478



                                           Mary C. Zinsner (VSB No. 31397)
                                           TROUTMAN SANDERS LLP
                                           401 9th Street, NW, Suite 1000
                                           Washington, DC 20004
                                           Tel.: (703) 734-4334
                                           Fax: (703) 734-4340
                                           mary.zinsner@troutman.com

                                           Defendants’ Local Counsel


 Dated: June 25, 2020                      Respectfully Submitted,

                                           /s/ Steven T. Webster
                                           Steven T. Webster (VSB No. 31975)
                                           WEBSTER BOOK LLP
                                           300 N. Washington Street, Suite 404
                                           Alexandria, Virginia 22314
                                           Tel: (888) 987-9991
                                           swebster@websterbook.com

                                           Plaintiffs’ Local Counsel

                                           Norman E. Siegel
                                           STUEVE SIEGEL HANSON LLP
                                           460 Nichols Road, Suite 200
                                           Kansas City, MO 64112
                                           Tel: (816) 714-7100
                                           siegel@stuevesiegel.com

                                           Karen Hanson Riebel
                                           LOCKRIDGE GRINDAL NAUEN,
                                           P.L.L.P
                                           100 Washington Avenue South, Suite 200
                                           Minneapolis, MN 55401
                                           Tel: (612) 339-6900
                                           khriebel@locklaw.com




 550615.1                              3
Case 1:19-md-02915-AJT-JFA Document 642 Filed 06/25/20 Page 4 of 5 PageID# 7479



                                           John A. Yanchunis
                                           MORGAN & MORGAN COMPLEX
                                           LITIGATION GROUP
                                           201 N. Franklin Street, 7th Floor
                                           Tampa, FL 33602
                                           Tel: (813) 223-5505
                                           jyanchunis@ForThePeople.com

                                           Plaintiffs’ Lead Counsel




 550615.1                              4
Case 1:19-md-02915-AJT-JFA Document 642 Filed 06/25/20 Page 5 of 5 PageID# 7480



                                    CERTIFICATE OF SERVICE

            I hereby certify that on June 25, 2020, I electronically filed the foregoing document with

 the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to all

 counsel of record.

                                                         /s/
                                                         Robert A. Angle




 550615.1
